Citation Nr: 1616766	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-01 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD) from April 20, 2010 to September 24, 2013.
 
2.  Entitlement to a rating higher than excess of 70 percent for PTSD effective September 24, 2013.  
 
3.  Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) prior to September 24, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a local hearing to be held before a Decision Review Officer. In June 2009 the Veteran withdrew his hearing request.  

In a May 2010 rating decision, the RO increased the rating for PTSD from 10 to   50 percent, effective April 2010.  In a July 2012 decision the Board granted a 50 percent disability rating for PTSD from June 28, 2006, and remanded the claim for a rating higher than 50 percent for PTSD from April 2010, as well as a claim for a TDIU, for additional development.  

During the pendency of this appeal, by a rating decision in November 2013, the RO granted a rating of 70 percent for PTSD effective September 24, 2013.  The November 2013 rating decision also granted the Veteran's claim for a TDIU effective September 24, 2013.  The Veteran appealed the effective date of that rating.  


FINDINGS OF FACT

1.  Prior to February 14, 2011, the Veteran's PTSD most closely approximated occupational and social impairment with reduced reliability and productivity.

2.  Affording the Veteran the benefit of the doubt, the Board finds that for the period of the claim from February 14, 2011 to September 2013, the Veteran's PTSD resulted in functional limitation most closely approximating occupational and social impairment with deficiencies in most areas.

3.  The Veteran's PTSD has not been productive of total social and occupational impairment.

4.  Prior to February 14, 2011, the Veteran's service-connected disabilities did      not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.

5.  From February 14, 2011, the Veteran's service-connected disabilities met the schedular criteria for a TDIU and as likely as not precluded substantially gainful employment.


CONCLUSIONS OF LAW

1.  From April 2010 to February 14, 2011 the criteria for a rating higher than 50 percent have not been not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  From February 14, 2011 to September 2013 the criteria for an evaluation of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).
 
3.  From February 14, 2011 the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

4.  Prior to February 14, 2011, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

5.  From February 14, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided in August 2006, September 2010, and January 2013 letters.  The case was readjudicated in November 2013.

Relevant to VA's duty to assist, the record includes the Veteran's service treatment records, post-service treatment records, and VA examination reports.  The Agency of Original Jurisdiction (AOJ) attempted to obtain records from the Social Security Administration (SSA); however, SSA reported that no records were available because they were destroyed.  Thus, further attempts to obtain records from the SSA would be futile and are, therefore, unnecessary.  Moreover, the Veteran has  not identified any additional, outstanding records that have not been requested or obtained.  The claimant was provided the opportunity to present pertinent evidence.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under that Formula, a   50 percent rating is assigned when there is occupational and social impairment   with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that   would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under    § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Often, treatment records and examination reports contain a Global Assessment      of Functioning score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  38 C.F.R. § 4.125; DSM-IV.

On VA PTSD examination in April 2010, the Veteran reported depressed         mood, anhedonia, social withdrawal, avoidance of stimuli, irritability, lethargy, fatigue, loss of appetite, insomnia, nightmares, recurrent and intrusive distressing recollections, feelings of detachment or estrangement from others, outbursts of anger, hypervigilance and exaggerated startle response.  He endorsed anxiety/panic attacks twice per week, lasting a few minutes, and moderate in severity.  The Veteran denied suicidal or homicidal ideation. 

It was noted the Veteran had been married to his wife for 37 years.  They had two living children but only had a close relationship with their daughter.  He was also close to his grandchildren and his brother, but denied other social contacts.  For leisure the Veteran enjoyed coin collecting, watching TV, and reading the Bible.   In an effort to minimize anxiety the Veteran avoided social situations and activities.  Although he attended church, he had difficulty dealing with the crowds, including when people came to greet him.  The Veteran stated that he had medically retired as boat builder in 2004 due to brain trauma that required surgery due to head injuries.  

The examiner described the Veteran as clean and neatly groomed.  He was cooperative, attentive, friendly and relaxed.  Speech and psychomotor activity    were unremarkable.  Affect was normal and mood was good.  Attention was intact and thought content was unremarkable.  There was no evidence of delusions.  He understood outcome of behavior.  Impulse control was good with no episodes of violence.  Memory was good.  The Veteran was assigned a GAF score of 55.  The examiner found no evidence of total occupational and social impairment due to PTSD signs and symptoms.  Rather, the examiner opined that the Veteran's PTSD was productive of reduced reliability and productivity due to PTSD symptoms.  Specifically, the Veteran had difficulty in social situations which, coupled with his depression, lead to social isolation.

On VA outpatient mental health evaluation in July 2010, the clinician noted that the Veteran had been involved in a motor vehicle accident (MVA) in 2005 that resulted in brain trauma requiring surgery and subsequent seizures.  Due to his injuries his employer of 19 years, laid him off.  Reportedly, his employer was concerned about possible liability due to the Veteran's seizures.  He had worked as a boat sander and painter prior to the accident.  The Veteran was described as appropriately dressed.  He had good eye contact.  The Veteran was alert and oriented times four.  His mood was dysthymic.  Affect was constricted, congruent, moderately sad, and moderately anxious.  Speech was within normal limits.  While the Veteran appeared to have some difficulty conversing in English, this was attributed to the fact that Spanish was his primary language.  The Veteran denied suicidal ideation, homicidal ideation, hallucinations, or delusions thought content was unremarkable.  Memory was grossly intact for recent and remote personal history.  Insight and judgment were adequate.  He was assigned a GAF score of 50.

The Veteran underwent a VA PTSD examination in December 2010.  The Veteran endorsed recurrent and intrusive recollections, avoidance of stimuli, feelings of detachment or estrangement from others, irritability or outburst of anger, and exaggerated startle response.  The Veteran denied suicidal or homicidal plan,       but endorsed passive suicidal ideation.  Treatment consisted of medication and outpatient group therapy, which reportedly had been effective as he had gained insight and better coping skill as a result of the program.  

It was noted the Veteran lived with his spouse of 38 years.  He and his wife were caring for his daughter's three children as she was homeless and appeared unable   to care for them.  He was very upset by his relationship with his daughter.  The Veteran reported being employed as a boat builder for 19 year until he sustained a head injury with residual seizures following a MVA.  His employer laid him off after he had brain surgery.  He was awarded Social Security disability benefits due to his neurological disorder and back injury.  His hobbies included watching TV and fishing.  

The examiner described the Veteran as clean and neatly groomed.  Psychomotor activity was unremarkable.  His speech was clear.  Affect was appropriate and mood was worried.  The Veteran expressed worries about his family and feelings  of helplessness over the situation with daughter.  Attention and orientation were intact.  Thought process and content were unremarkable.  There was no evidence   of delusions.  The Veteran understood the outcome of behavior.  His memory was normal and his behavior appropriate.  He was assigned a GAF score of 55.

The examiner noted that the Veteran incurred serious disabilities in the 2004 MVA which prevented him from returning to work as boat builder.  These disabilities prevented his ability to seek or maintain employment.  The examiner found no evidence of total occupational and social impairment due to PTSD signs and symptoms.  

The examiner opined that the Veteran's PTSD was productive of reduced reliability and productivity.  The examiner noted that the Veteran continued to have difficulty with social situations.  The Veteran was experiencing significant feelings of anger, frustration and helplessness about caring for his grandchildren for the past two years.  The Veteran felt overwhelmed with responsibilities at times.  He described problems with his son who was jealous over perceived favoritism towards his sister, the Veteran's daughter.  The examiner reiterated that the Veteran enjoyed and benefited from his therapy program and medications.  

On February 14, 2011, the Veteran was psychiatrically hospitalized for suicidal ideation and plan.  He reported wanting to crash his car into a wall or a tree.  He stated that his depressed mood and suicidal thoughts started once his daughter moved back into his house.  He again noted the strain that this placed on his marriage.  The clinician noted that the Veteran's mood was depressed.  He endorsed excessive worry.  The Veteran denied obsessive thoughts, intractable worries, panic attacks, auditory hallucinations, visual hallucinations, or delusions.   On admission he was assigned a GAF score of 45.  During the course of his inpatient stay, his symptoms were noted to have quickly resolved and suicidal ideation quickly abated, which the clinician noted was consistent with adjustment reaction.  Psychomotor activity and speech were normal.  Insight and judgment were intact.  He was oriented times four.  A GAF score of 50 was subsequently recorded.   A February 18, 2011 discharge note described the Veteran as well groomed.  His speech was clear and logical.  Mood was euthymic with congruent affect.  There was no evidence of psychotic thought processes.  The Veteran denied hallucinations, suicidal or homicidal thoughts.  Judgement and insight were fair and adequate.  He was oriented to time, place and person.  Recent and remote memory was grossly intact.  No cognitive impairment was noted at that time.  His GAF score on discharge was 55.  

On VA psychiatric examination in September 2013, the Veteran reported avoidance of stimuli, arousal symptoms, nightmares, intrusive thoughts, isolative behavior, decreased interest in previously enjoyed activities, significant irritability, poor sleep and hypervigilance.  

The examiner noted that in recent years the Veteran had moved several times.  His daughter and her children were residing with the Veteran and his spouse when they were living in Orlando.  There was frequent conflict between his wife and daughter.  At times the situation became so distressing that he had thoughts of driving his car into a wall.  In fact, he was psychiatrically admitted to the Tampa VA as a result of the stress from his family situation.  His daughter apparently had volatile relationships and an injunction from an abusive boyfriend.  The Veteran and his spouse relocated to Bradenton in an effort to extract themselves from their daughter's life.  However, she followed them and now lived in the same area.  His daughter was apparently not legally allowed to interface with her 11 year old daughter as a result of physical altercation.  His son resided in a different city.  He described his marital relationship as somewhat strained due to the presence of his daughter.  The Veteran was very stressed about the fact that he and his wife resided with their four grandchildren in a residence specifically designated for people over 55 years of age.  He was afraid of what could happen if found out and was unsure of how long they could stay there.  Furthermore, he felt financially burdened as he needed more money to support the grandchildren.  The Veteran endorsed homicidal ideation directed at his daughter's abusive boyfriend and stated that he would have to kill himself if he acted on it because he did not want to be imprisoned.  

Reportedly the Veteran was most recently employed for a boat company until  2004. He was laid off due to medical reasons.  The Veteran stated that he took his grandchildren to school and picked them up from school daily.  Around his home he did yard work and gardening, along with some chores.  
 
The examiner reported depressed mood, anxiety, suspiciousness; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events; flattened affect, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; suicidal ideation, and    neglect of personal appearance and hygiene.  The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  A GAF score of 48 was assigned.  

VA inpatient treatment notes show that the Veteran presented to the emergency room in September 2013 with suicidal and homicidal ideation and plan.  He described being under a lot of stress due to his daughter and her relationship with her abusive boyfriend.  He also related feeling overwhelmed from caring for his daughter's four children who resided with the Veteran and his spouse.  He was involuntarily admitted for psychiatric treatment for two days.  He denied any auditory or visual hallucinations, or manic or hypomanic symptoms.  He reported    a history of a psychiatric hospitalization.  He denied any prior suicide attempts.   The Veteran reported that he was on antidepressant medication but had not seen a psychiatrist for more than a year. 

On examination, there was no evidence of any abnormal motor activity.  His mood was depressed and his affect blunted and appropriate to his thought content.  His speech was clear, coherent, and normal in volume and tone.  He denied any auditory or visual hallucinations.  There was no evidence of any delusional thinking.  His thought process was goal directed and logical.  There was no evidence of looseness of association or flight of ideas.  He was oriented to all spheres.  His recent and remote memory was intact.  His concentration was good.  His insight and judgement were marginal.  On intake, his GAF score was 40.  

On discharge his GAF score was 50.  He was described as awake and alert, wearing hospital clothes with good grooming and hygiene.  The Veteran related well and smiled appropriately during the interview.  Mood was reported as good and affect was congruent.  The Veteran continued to deny any delusions or hallucinations.  He had good insight and judgment.  At that time, he denied any homicidal or suicidal ideations.

On follow up in October 2013, the Veteran identified his main source of stress as his 30 year old daughter.  The Veteran indicated that while his relationship with wife was fine, raising grandchildren and dealing with his daughter's problems had strained their marriage.  Occupationally, the Veteran reported that he was last employed by a boat building company until a MVA in 2004 that resulted in extreme injuries.  Following the accident his employer would not take him back.  As a  result, the Veteran lost his home, his job and health coverage.  He reported being hospitalized once before for suicidal intent in 2011.  He attributed his emotional state at that time to stress from dealing with his daughter.  He described thoughts of driving car into a wall or pole.

The Veteran was described as well-groomed and casually but appropriately dressed.  Eye contact would be periodically established, but not maintained.  His behavior was fidgety (playing with magnet and coaster during conversation).  He was restless, engaged and open in sharing thoughts and feelings.  His mood was dysphoric and angry at times when talking about his daughter and her boyfriend.  His affect was stable, speech was coherent, thought process was well-organized, and thought content was relevant.  There were no delusions or hallucinations.  Orientation, memory and concentration were intact.  Judgment and insight were fair.  He was assigned a GAF of 55.  

From April 20, 2010 to February 14, 2011, the medical evidence recorded symptoms of depression, anhedonia, social withdrawal, avoidance of stimuli, irritability, lethargy/fatigue, loss of appetite, insomnia, nightmares, recurrent and intrusive distressing recollections, feelings of detachment or estrangement from others, outbursts of anger, hypervigilance and exaggerated startle response.  The Veteran endorsed anxiety/panic attacks twice per week, lasting a few minutes, and moderate in severity.  Treatment consisted of medication and outpatient group therapy, which reportedly had been effective as he had gained insight and better coping skill.  Although on one occasion he endorsed passive suicidal ideation, generally he denied suicidal ideation, homicidal ideation, hallucinations, or delusions.           

The Board notes that prior to February 14, 2011, the Veteran's GAF scores ranged from 50 to 55, with most scores being 55.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

On review of the evidence of record, the Board finds that the Veteran's PTSD most closely approximates the criteria for the assigned 50 percent rating during the period prior to February 14, 2011.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  This holding is of particular significance as the claimant in that case, like the Veteran here, was seeking a rating in excess of 50 percent for PTSD.  The Federal Circuit held that in the context of a 70 percent rating, 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.  Although         a veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment        in "most areas." The Federal Circuit also stated that entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. 

While the Veteran had some social impairment, an inability to maintain effective relationships was not shown.  The Veteran had been married to his spouse for  more than 37 years.  He endorsed a close relationship with his spouse, brother, daughter and grandchildren.  During the period in question it appears the Veteran's daughter developed mental health problems and the Veteran and his spouse became responsible for raising their grandchildren.  While the Veteran also reported social isolation, the evidence also shows that he attended church and interacted with  other church goers.  For leisure, the Veteran enjoyed coin collecting, watching TV, fishing, and reading the Bible.  

Occupationally, while during the period in question the Veteran was unemployed, the evidence shows that the stopped working due to severe injuries incurred in a MVA, which resulted in brain trauma requiring surgery.  Due to his injuries his employer of 19 years terminated him.  These disabilities prevented his ability to seek or maintain employment.  Significantly, while the examiners indicated that   the Veteran's PTSD symptoms affected him negatively with socialization, the examiners described the Veteran's functional impairment and assigned GAF   scores consistent with moderate impairment.  Specifically, the examiners found    no evidence of total occupational and social impairment due to PTSD signs and symptoms.  Rather, the examiners opined that the Veteran's PTSD was productive of reduced reliability and productivity due to PTSD symptoms, which is consistent with a 50 percent rating.  

As for the effect of the Veteran's symptoms on judgment, thinking, or mood, the Veteran was consistently described as clean and neatly groomed with good eye contact.  He was cooperative, attentive, friendly and relaxed.  Speech and psychomotor activity were unremarkable, considering that English was not his    first language.  The Veteran's mood and affect varied.  At times his affect was noted to be normal, constricted, congruent, moderately sad, or moderately anxious.  Similarly, his mood was noted as dysthymic, worried and good.  Attention was intact and thought content was unremarkable.  The Veteran was alert and oriented times four.  He understood outcome of behavior.  Impulse control was good with no episodes of violence.  Memory was intact.  Insight and judgment were adequate.      

Upon review of the record, the Board finds the Veteran's symptoms prior to February 14, 2011 did not result in deficiencies in most areas consistent with a higher 70 percent rating.  See Vazquez-Claudio, supra.  Indeed, impairment            in motivation and mood, judgment, and work and social relationships are all specifically contemplated in the 50 percent rating presently assigned.  While the Veteran reported passive suicidal ideation, the GAF scores assigned on examination do not suggest that such symptoms impacted the Veteran's functioning to a degree suggesting a higher rating.  In this regard, the GAF scores of 50 and 55 assigned do not reflect that the examiners felt the Veteran experienced deficiencies in most areas, as would be suggested by a GAF score of 40 or less. 

In view of the foregoing, the Board concludes that, for the period prior to February 14, 2011, the Veteran's overall disability picture most closely approximated a 50 percent evaluation.   

Effective February 14, 2011, the evidence reflects that the Veteran's PTSD symptoms increased in severity.  Specifically, on February 14, 2011 the Veteran was hospitalized and treated for suicidal ideation and plan.  He described very problematic relationships with his kids and his daughter's abusive boyfriend, and a strained marital relationship.  Based on the above findings, and after resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating were more nearly approximated effective February 14, 2011.  

However, the Board finds that the evidence of record does not support a higher disability rating of 100 percent from February 14, 2011.  The evidence documented suicidal and homicidal ideation with plan when he was again hospitalized in        2013.  However, the evidence of record does not support a finding that such symptomatology occurred with such frequency, duration, or severity as contemplated for the assignment of a 100 percent disability rating.  For example, the Veteran's irritability and suicidal ideation did not arise to the level of persistent danger of hurting self or others as contemplated in the 100 percent rating.  Additionally, while the evidence undeniably shows that the Veteran's PTSD is productive of social impairment, to include increased social isolation, irritability, anger and avoidance     of crowds, it is apparent from the evidence of record, to include the Veteran's   reports, that the majority of the Veteran's interpersonal problems are associated    with his daughter and the effect her actions have had on the Veteran and his family.  Occupationally, although the AOJ granted the Veteran's claim for TDIU due in pertinent part to PTSD, there is no evidence that the Veteran's PTSD is productive   of total occupational impairment.  In fact, the VA examiners consistently found that there was no evidence of total occupational and social impairment due to PTSD.  

In sum, the Board finds that the criteria for a 100 percent rating have not been demonstrated.  There is no evidence of memory loss for names of close relatives, or his own name.  The Veteran has not been found to be disoriented.  The evidence does not show persistent delusions or hallucinations.  The evidence does not show gross inappropriate behavior or gross impairment in communication.  His thought processes have not demonstrated gross impairment.  Nor is there symptomatology of similar severity, frequency and duration consistent with the criteria for a 100 percent rating.  Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 100 percent and a rating greater than 70 percent is denied.

Accordingly, prior to February 14, 2011, a rating higher than 50 percent is denied.  From February 14, 2011, the Board resolves reasonable doubt in favor of the Veteran and finds that the criteria for a 70 percent rating for PTSD are met.  A rating in excess of 70 percent from that date is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected PTSD has manifested with symptoms that are contemplated in the applicable rating criteria.  For all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation; they are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  

      TDIU

The Veteran seeks entitlement to TDIU during the period of the claim prior to September 2013.  

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability,  this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall    be rated totally disabled.  Therefore, in the case of veterans who are unemployable   by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation  Service, for extraschedular consideration.  See 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

During the period on appeal service connection was established for bilateral hearing loss, rated as noncompensably disabling, effective September 2007.  Prior to February 14, 2011, the Veteran's PTSD was rated as 50 percent disabling.  Thus, he did not meet the TDIU criteria pursuant to 38 C.F.R. § 4.16(a) until February 14, 2011.  

The first question before the Board is whether prior to February 14, 2011 the Veteran was unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities, such that extraschedular rating under 38 C.F.R. § 4.16(b) is warranted.  Second, as the Board has granted an increased rating for PTSD to 70 percent from February 14, 2011, and as such the schedular percentage criteria for TDIU are met as of that date, the question becomes "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

After review of the competent lay and medical evidence, the Board finds that while the Veteran was unemployable prior to February 14, 2011, it was due to his serious nonservice-connected disabilities rather than impairment associated with his service-connected PTSD and bilateral hearing loss.  In connection with his claim  for a TDIU in July 2010, the Veteran reported that he had completed four years of college and historically had been employed with the same company from June 1993 to October 2006.  

In a private medical statement in November 2011, Dr. F.L., the Veteran's private treating neurologist, stated that the Veteran incurred injuries from a MVA.  He noted that the Veteran was employed building boats which was very physical    work and due to his physical disabilities, including neurological problems and   heart disease, he had been placed on short term disability until January 2005.  In     a subsequent statement in March 2005, Dr. F.L. opined that due to the Veteran's neurologic condition that required brain surgery for vascular malformation, he was not ready to return to work. 

On VA PTSD examination in November 2007, the Veteran reported he quit working in 2004 due to his medical problems.  The examiner indicated that there was no occupational impairment from a psychiatric standpoint.  On VA PTSD examination in April 2010, the Veteran stated that he had medically retired as boat builder in 2004 due to brain trauma that required surgery due to head injuries.  The examiner opined that occupationally, the Veteran's PTSD was productive of reduced reliability and productivity.  On VA mental health evaluation in March 2009, the Veteran reported that he was unemployed due to a 2005 MVA and was  on disability because of his brain surgery.  

VA treatment notes in July 2010, reflect a history of MVA in 2005 resulting in head trauma that required brain surgery with residual seizures.  Reportedly, these injuries led to his being let go from the company for which he had worked for 19 years as a boat sander and painter because his employer feared liability due to his seizures. 

On VA audio examination in October 2010, the examiner opined that the Veteran's hearing loss could cause some difficulty hearing in certain situations such as noisy environments and/or conversation in groups, his hearing loss would not preclude employment.  The examiner also noted that with the use of hearing aids he should have little or no difficulty seeking and maintaining employment. 

On VA PTSD examination in December 2010, the Veteran reported being employed as a boat builder for 19 year until he sustained a head injury with residual seizures in a MVA.  His employer laid him off after he had brain surgery.  He was awarded Social Security disability benefits due to his neurological disorder and back injury.  The examiner noted that the Veteran incurred serious disabilities in the 2004 MVA    which prevented him from returning to work as boat builder.  These disabilities      also prevented his ability to seek or maintain employment.  The examiner opined   that the Veteran's PTSD was productive of reduced reliability and productivity.  

Furthermore, while the evidence establishes that prior to February 14, 2011 the Veteran had some impairment to employment due to service-connected PTSD     and hearing loss as is contemplated when compensable ratings are assigned, this impairment was not of sufficient severity to render the Veteran unemployable.  With respect to PTSD, as discussed above, the disorder resulted in no more than moderate occupational impairment.  The VA examiners during the period on appeal found that the Veteran's PTSD symptoms were productive of no more than reduced reliability and productivity.  Significantly, the examiners consistently noted no evidence of total occupational impairment due to PTSD.  Rather, the Veteran's private treating physician, VA treating physicians and VA examiners found that   the Veteran's very serious non-service connected disabilities, which resulted in    the Veteran being laid off by his former employer, precluded employment. 

Accordingly, consideration of TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) for the period prior to February 14, 2011, is not warranted     and the claim for TDIU is denied for that period.  

However, after resolving all doubt in the Veteran's favor, the Board finds that from February 14, 2011, the Veteran's increased PTSD symptomatology resulting in the need for hospitalization, when considered with his hearing loss, at least as likely as not renders the Veteran unemployable.  Accordingly, entitlement to a TDIU from February 14, 2011 is warranted.  38 C.F.R. § 3.102. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against those parts of the Veteran's claim that have been denied, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.



	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 50 percent for PTSD for the period of the claim prior to February 14, 2011 is denied.

Effective February 14, 2011, an evaluation of 70 percent, but no higher, for PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

For the period of the claim prior to February 14, 2011, entitlement to a total disability rating based on individual unemployability is denied.

From February 14, 2011, entitlement to a total disability rating based on individual unemployability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


